Order, Supreme Court, New York County (Robert Lippmann, J.), entered August 5, 1997, which granted the motion by defendant New York City Transit Authority for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action to recover for injuries allegedly sustained by plaintiff when she was struck by a bus, plaintiff has sued defendant New York City Transit Authority. The bus that struck plaintiff, however, was owned and operated by the Manhattan and Bronx Surface Transit Operating Authority. Since plaintiff sued the wrong party and failed to raise a triable issue of fact with respect to whether that party, the New York City Transit Authority, should be estopped from denying ownership or operation of the bus (see, Nowinski v City of New York, 189 AD2d 674; Luka v New York City Tr. Auth., 100 AD2d 323, affd 63 NY2d 667), her complaint was properly dismissed. Concur — Nardelli, J. P., Rubin, Tom and Mazzarelli, JJ.